                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

LONNIE R. HENDERSON,

               Plaintiff,

               v.                                           CASE NO. 18-3179-SAC

STORMONT VAIL REGIONAL
MEDICAL CENTER,

               Defendant.

                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 5.) On October 12, 2018, the Court

entered a Memorandum and Order and Order to Show Cause (Doc. 7), granting Plaintiff until

November 12, 2018, in which to show good cause why Plaintiff’s Complaint (Doc. 1) should not

be dismissed for the reasons stated in the MOSC. This matter is before the Court on Plaintiff’s

Response (Doc. 8) to the MOSC.

       Plaintiff alleges that he checked into Stormont Vail Regional Medical Center on

August 2, 2016, for hallucinations. Plaintiff alleges that staff at Stormont Vail conducted tests

revealing that Plaintiff was under the influence of several narcotics, including cocaine, meth, and

marijuana. Plaintiff alleges that staff at Stormont Vail released him prematurely, while he was

still hallucinating. Plaintiff alleges that nurses failed to comply with doctors’ orders, and this

could have been prevented if staff had acted with reasonable diligence. Plaintiff alleges that his

premature release from the medical center, against doctors’ orders, resulted in him committing

the crimes underlying his current incarceration. Plaintiff names Stormont Vail Regional Medical

Center as the sole defendant, and seeks compensatory and punitive damages.



                                                1
       In the MOSC, the Court noted that a complaint brought under § 1983 must allege “the

violation of a right secured by the Constitution and laws of the United States, and must show that

the alleged deprivation was committed by a person acting under color of state law.” Bruner v.

Baker, 506 F.3d 1021, 1025–26 (10th Cir. 2007) (citation omitted). A defendant acts “under

color of state law” when he “exercises[s] power possessed by virtue of state law and made

possible only because the wrongdoer is clothed with the authority of state law.” West v. Atkins,

487 U.S. 42, 49 (1988) (citation omitted). Thus, it is of no consequence how discriminatory or

wrongful the actions a plaintiff may describe; merely private conduct does not satisfy the “under

color of” element and therefore no § 1983 liability exists. See Brentwood Acad. v. Tennessee

Secondary Athletic Ass’n, 531 U.S. 288, 294–96 (2001). Plaintiff’s claims against the Defendant

fail to show that Defendant was acting under color of state law.

       The Court’s MOSC also found that the facts alleged in the Complaint fail to state a

plausible federal constitutional violation. “The core inquiry under any § 1983 action, regardless

of the analogous common law tort, is whether the plaintiff has alleged an actionable

constitutional violation.” Becker v. Kroll, 494 F.3d 904, 913 (10th Cir. 2007); see also Malek v

Haun, 26 F.3d 1013, 1016 (10th Cir. 1994) (“[A] violation of state law alone does not give rise

to a federal cause of action under § 1983.”). Plaintiff’s allegations suggest negligence on the part

of staff at Stormont Vail. To the extent Plaintiff seeks money damages for negligence, such

allegations fail to state a federal constitutional violation under § 1983. Claims under § 1983 may

not be predicated on mere negligence. See Daniels v. Williams, 474 U.S. 327, 330 (1986)

(holding that inmate who slipped on a pillow negligently left on a stairway by sheriff’s deputy

failed to allege a constitutional violation); see also Jones v. Salt Lake Cty., 503 F.3d 1147, 1162

(10th Cir. 2007) (citing Jojola v. Chavez, 55 F.3d 488, 490 (10th Cir. 1995) (“Liability under



                                                 2
§ 1983 must be predicated upon a deliberate deprivation of constitutional rights by the

defendant, and not on negligence.”) (quotations omitted); Woodward v. City of Worland, 977

F.2d 1392, 1399 (10th Cir. 1992) (“The Supreme Court has made it clear that liability under

§ 1983 must be predicated upon a deliberate deprivation of constitutional rights by the

defendant. It cannot be predicated upon negligence.”) (quotations and citations omitted).

        Plaintiff’s response fails to show good cause why his Complaint should not be dismissed

for the reasons set forth in the MOSC. Plaintiff has failed to show a state actor or a plausible

federal constitutional violation. Accordingly,

        IT IS THEREFORE ORDERED BY THE COURT that this case is dismissed for

failure to state a claim.

        IT IS SO ORDERED.

        Dated in Topeka, Kansas, on this 29th day of November, 2018.

                                             S/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                 3
